Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15 of U.S. Application 17/506,098 filed on October, 20, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-5, 7, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katoaka et al (USPGpub 20090309590) in view of Kishi et al (US Pat No. 10290677). 

    PNG
    media_image1.png
    352
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    727
    505
    media_image2.png
    Greyscale

Prior Art: Katoaka and Kishi respectively
	
Regarding claim 1, Katoaka discloses an integrated sensor device (shown in figs 1-31) comprising: a semiconductor substrate (1) comprising a first horizontal Hall element (2a); a first integrated magnetic flux concentrator (5) located above said first horizontal Hall element (located as shown in fig 1);; and wherein the shape has a height in a direction perpendicular to the semiconductor substrate (as shown in fig 1 with a height), and has a largest transversal dimension in a direction parallel to the semiconductor substrate (shown in fig 1 as being wider than taller); and wherein the height of the magnetic flux concentrator is at least 30 pm, and/or wherein a ratio of the height and said largest transversal dimension is at least 25%. Kataoka does not fully disclose wherein the first magnetic flux concentrator has a shape with a geometric center which is aligned with a geometric centre of the horizontal Hall element; and wherein the height of the magnetic flux concentrator is at least 30 pm, and/or wherein a ratio of the height and said largest transversal dimension is at least 25%.
However, Kishi discloses wherein the first magnetic flux concentrator (206) has a shape with a geometric center which is aligned with a geometric centre of the horizontal Hall element(A is aligned with A’ as shown in fig 1A).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Kishi in order to determine the magnetic field based on the sensing field. Kataoka in view of Kishi does not fully disclose wherein the height of the magnetic flux concentrator is at least 30 pm, and/or wherein a ratio of the height and said largest transversal dimension is at least 25%.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Katoaka in view of Kishi in order determine magnetic field based on the Hall sensor. 


Regarding claim 2, Katoaka does not fully disclose wherein the shape of the integrated magnetic flux concentrator is an overall cylindrical shape, or an overall conical shape, or an overall truncated conical shape, or a rotation symmetric shape, or a circular symmetric shape about a longitudinal axis, or has an overall prism shape with a regular polygonal cross-section, or has an overall mushroom shape, or comprises a mainly cylindrical portion, or comprises a mainly conical portion, or comprises a mainly truncated conical portion.
However, Kishi dsiclsoes wherein the shape of the integrated magnetic flux concentrator is an overall cylindrical shape, or an overall conical shape, or an overall truncated conical shape, or a rotation symmetric shape, or a circular symmetric shape about a longitudinal axis, or has an overall prism shape with a regular polygonal cross-section, or has an overall mushroom shape, or comprises a mainly cylindrical portion, or comprises a mainly conical portion, or comprises a mainly truncated conical portion (see fig 1A as having a cylindrical shape). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Kishi in order to determine the magnetic field based on the sensing field.

Regarding claim 3, Katoaka discloses wherein the conical shape or truncated conical shape or conical portion or truncated conical portion is tapering towards the horizontal Hall element (see figs 24 where the concentrator can be taped up or down). 

Regarding claim 4, Katoaka discloses wherein a cross-section of the shape of the integrated magnetic flux concentrator in a plane parallel to the semiconductor substrate has a diameter or a largest diagonal in the range from 15 to 40 pm, or from 15 to 35 pm, or from 16 to 34 pm, or from 17 to 33 pm, or from 18 to 32 pm, or from 19 to 31 pm, or from 20 to 30 pm (par 6 discloses thickness no less than 20 micrometers).

Regarding claim 5, Katoaka discloses wherein a periphery of an orthogonal projection of the horizontal Hall element onto the substrate intersects a periphery of an orthogonal projection of the bottom surface of the integrated magnetic flux concentrator onto said substrate (see claim 1 where the Hall is between the substrate and the concentrator. Therefore the Hall intersects the bottom surface on the concentrator onto the substrate).

Regarding claim 7, Katoaka discloses wherein a distance between the horizontal Hall element and the integrated magnetic flux concentrator is value in the range from 1 to 20 pm (see par 6 where the distance is between 6-8 micrometer).

Regarding claim 9, Katoaka discloses wherein the semiconductor substrate has an active surface (3) comprising said horizontal Hall element, and a passive surface (4); and wherein the integrated magnetic flux concentrator is located on the side of the active surface (see fig 1 where the concentrator has a different surface placed on top of the surface 3).

Regarding claim 10, Katoaka discloses wherein the semiconductor substrate has an active surface (3) comprising said horizontal Hall element (2a) , and a passive surface (4); and wherein the integrated magnetic flux concentrator is located on the side of the passive surface (shown in figs 1-31 as the concentrator is on the passive surface). 

Regarding claim 14, Katoaka discloses a method for producing an integrated sensor device (shown in figs 1-31), comprising the steps of: a) providing a semiconductor substrate (1) comprising a first horizontal Hall element (2a); b) providing a photoresist layer on top of the semiconductor substrate (par 44 discloses photolithograph which includes a photoresist layer); c) making an opening or a cavity in a top layer of the semiconductor substrate (par 7 and figs 4 discloses opening in a top layer); d) providing a soft magnetic material inside the opening or cavity (par 7 discloses a soft magnetic material) , thereby making a first magnetic flux concentrator having an shape along an axis perpendicular to the semiconductor substrate and passing through said first horizontal Hall element (see fig 1 where the shape is along the axis perpendicular to the semiconductor substrate). Katoaka does not fully disclose such that a center of the opening or the cavity is substantially aligned with a center of the first horizontal Hall element.
However, Kishi disclsoes such that a center of the opening or the cavity is substantially aligned with a center of the first horizontal Hall element (A is aligned with A’ as shown in fig 1A).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Kishi in order to determine the magnetic field based on the sensing field.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katoaka et al (USPGpub 20090309590) in view of Kishi et al (US Pat No. 10290677) in further view of Franke et al (US Pat No. 8597668). 

Regarding claim 6, Kataoka in view of Kishi does not fully disclose wherein the sensor device is a current sensor device, or wherein the sensor device is a linear position sensor device; or wherein the sensor device is an angular position sensor device.
However, Franke discloses wherein the sensor device is a current sensor device, or wherein the sensor device is a linear position sensor device; or wherein the sensor device is an angular position sensor device (abstract discloses being an integrated current sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Kishi in further view Franke in order to determine current in an object based on a magnetic field.

Allowable Subject Matter
Claims 8, 11-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest an integrated sensor device comprising: wherein the semiconductor substrate comprises an interconnection stack comprising at least four metal layers separated by a plurality of insulation layers; and wherein at least a portion of the integrated magnetic flux concentrator is situated inside the interconnection stack in combination with the other limitations of the claim.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest an integrated sensor device comprising: a second magnetic flux concentrator having a ring shape with an inner diameter larger than an outer diameter of the first magnetic flux concentrator, and being arranged concentrically with the first magnetic flux concentrator; and wherein the semiconductor substrate further comprises at least a second and a third horizontal Hall element arranged adjacent a periphery of the second integrated magnetic flux concentrator; or further comprising a plurality of second integrated magnetic flux concentrators each having an elongated shape, and being radially oriented with respect to the first horizontal Hall element; and wherein the semiconductor substrate further comprises a plurality of further horizontal Hall elements arranged adjacent a periphery of a corresponding second integrated magnetic flux concentrator in combination with the other limitations of the claim.


Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest an integrated sensor device comprising: wherein the semiconductor substrate further comprises a second magnetic flux concentrator having a ring shape or a disk shape and further comprises at least a second and a third horizontal Hall element arranged adjacent a periphery of the second integrated magnetic flux concentrator; or wherein the semiconductor substrate further comprises a plurality of second magnetic flux concentrators having elongated shapes, and further comprises a plurality of horizontal Hall elements, each arranged adjacent a periphery of a respective elongated shape in combination with the other limitations of the claim.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest an integrated sensor device comprising: a second semiconductor substrate; wherein the second semiconductor substrate comprises a second magnetic flux concentrator having a ring shape or a disk shape and further comprises at least a second and a third horizontal Hall element arranged adjacent a periphery of the second integrated magnetic flux concentrator; or wherein the second semiconductor substrate comprises a plurality of second magnetic flux concentrators having elongated shapes, and further comprises a plurality of horizontal Hall elements, each arranged adjacent a periphery of a respective elongated shape; and wherein the first semiconductor substrate and the second semiconductor substrate are stacked on top of each other or are located next to each other and are interconnected by means of bond wires in combination with the other limitations of the claim.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest an integrated sensor device comprising: wherein step a) comprises: providing a semiconductor substrate comprising a first horizontal Hall element, and comprising an interconnection stack comprising at least four metal layers separated by a plurality of insulation layers; and wherein step b) comprises: removing at least a portion of at least one of said insulation layers in combination with the other limitations of the claim.
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebihara et al (USPGPub 20160276577): discloses a semiconductor device with a magnetic sensor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858